Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on January 22, 2020.
3.	Claims 22-41 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 22-27, 29-34, 36-39 and 41 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by O’Brien et al (US 2011/0071869 A1).
	As per claim 1, O’Brian discloses:
	- a method, comprising (Para [0003], line 1-2, “The present invention relates generally to systems and methods for managing or automating workflow processes”), 
	- performing, at one or more computing devices (Fig.1, Para [0066]),
	- receiving a query pertaining to a data processing workflow associated with one or more events including a particular event (query pertaining data processing workflow with event, Para [013], a workflow process management system is provided, which comprises an electronic form or user interface module for user or administrator entry of a process or project definition including all activities required to complete the process/project, a reporting module which creates process status reports which are displayed to a user on a user interface”), examiner broadest reasonable interpretation: eform user interface is used to create various status report which is query able, associated with one or more event, Para [0147]-[0148], “
The Check Complete and Check Start procedures or activities are described in more detail below. The "check complete" or CheckComplete subroutine which results from node or event 82 of FIG. 16 checks to see if each activity which is still incomplete can be completed”).
	- analyzing, in response to the query, at least a representation of a time- varying validity of a condition associated with the particular event (Fig. 18-19, 21, Para [0173]-[0175], “Each activity displayed shows when the activity was supposed to start and end (based on the project definition) and when the activity really did start and end. This interface is also used to administer a running process, allowing activities to be cancelled or restarted. Users can be added, removed, or reassigned on running or pending activities”), examiner broadest reasonable interpretation: status of an activity (i.e. event) is presented using color in a time varying condition (i.e. completed, late or not started). Applicant’s specification described using a binary number 0, 1, 2 for completed, not completed, etc. for an event. It is obvious that O’Brien teaches such idea using color at a time-varying condition,
	- and providing, based at least in part on said analyzing, a response to the query (status report for various activity is displayed for analyzing, Para [0014], “The reporting module creates user reports showing the current status of all activities of a process”).
	As per claim 23, rejection of claim 22 is incorporated, and further O’Brien discloses:
	- detecting an occurrence of the particular event (occurrence of an event (i.e. fill out a form by inserting data), Para [0074], “when a user opens an electronic form, fills out the required data and submits the form (34) via the web browser of a user device”), 
	- generating, based at least in part on said detecting, the representation of the time- varying validity of the condition (generating time varying condition, Para [0070], [0127]), 
	- and storing the representation at a persistent storage device (storing the presentation in state machine (i.e. persistent storage), Para [0071]).
	As per claim 24, rejection of claim 22 is incorporated, and further O’Brien discloses:
	- 2Kowert, Hood, Munyon, Rankin & Goetzel, P.C.initiating, based at least in part on an analysis of the representation of the time- varying validity of the condition, a particular action of the data processing workflow (initiating a particular action, Para [0129]).
	As per claim 25, rejection of claim 24 is incorporated, and further O’Brien discloses:
	- wherein the representation of a time-varying validity of the condition is generated at a first resource corresponding to a first node of a plurality of nodes of a graph associated with the data processing workflow, and wherein said initiating is performed at a second resource corresponding to a second node of the plurality of nodes (node of a graph associated with workflow, Para [0071], “For each activity, there is a 
	As per claim 26 rejection of claim 26 is incorporated, and further O’Brien discloses:
	- wherein the representation of a time-varying validity of the condition comprises a binary signal (weight of each activity represents a binary number, Para [0010], [0186]).
	As per claim 27, rejection of claim 22 is incorporated, and further O’Brien discloses:
	- wherein the particular event comprises one or more of. (a) a completion of an insertion of a data set into one or more repositories, (b) a completion of an extraction of a data set from one or more repositories, (c) a completion of a transformation of a data set from a first format to a second format, (d) a completion of a cleansing operation on a data set or (e) a completion of a data processing action requested by a resource corresponding to a first node of a plurality of nodes of a graph associated with the data processing workflow (completion of an activity, Para [0105]-[0108]).
	As per claims 29-34,
Claims 29-34 are system claims corresponding to method claims 22-27 respectively and rejected under the same reason set forth to the rejection of claims 22-27 above.
As per claims 36-39 and 41,
Claims 36-39 and 41 and computer readable medium claim corresponding to method claims 23-25 and 27 respectively and rejected under the same reason set forth to the rejection of claims 23-25 and 27 above.
Allowable Subject Matter
7.	Claim 28, 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167